﻿Mr. President, it is an honour to come to this important rostrum to represent a Government born of the people's will. Your personal qualities and experience ensure the success of this Assembly's deliberations and the continuance of outstanding leadership such as was given by the previous President, a Head of State and friend of Bolivia, Mr. Jorge Illueca.
2.	My delegation is happy to welcome Brunei Darussalam to the United Nations.
3.	I wish also to express the special fraternal gratitude of the Bolivian people to the Secretary- General for the interest which the United Nations system has shown in my country and for its cooperation.
4.	The people and Government of Bolivia once again reiterate their support for the principles laid down in the Charter of the United Nations, particularly those concerning the peaceful solution of disputes and the non-use of force in international relations, respect for the sovereignty and territorial integrity of all States, non-intervention in internal affairs, and the self-determination of peoples. In the same way, we reject territorial conquest and all forms of military occupation.
5.	Bolivia emphatically stresses its attachment to the principles of non-alignment; it rejects the occupation of Lebanon and Cyprus by foreign forces; it deplores the fact that the Secretary-General's efforts concerning the crises in Kampuchea and Afghanistan have not achieved the progress hoped for by the international community; it regrets the continuance of the Iran-Iraq conflict and reiterates the need to make more intensive efforts to resolve it; it supports all actions designed to bring about the reunification of Korea; it deeply regrets the absence of peace in the Middle East and supports the right of the Palestinian people to self-determination.
6.	Bolivia, for reasons of principle and historical experience, supports the universal doctrine that conquest by the use of force is inadmissible.
7.	My country stresses its solidarity with the peoples struggling to throw off the colonial yoke and reaffirms Namibia's right to independence within the framework of Security Council resolution 435 (1978).
8.	Of course, we must emphatically repudiate the doctrine of apartheid and would point out that no constitutional change in the Republic of South Africa can be legitimate if it does not include the direct participation of the majority of its population.
9.	The distressing conflict in Central America not only affects sister countries but also threatens to have negative consequences for the whole continent. Bolivia has always expressed its solidarity with the people and Government of Nicaragua in their struggle to move ahead with the country's liberating national transformation, designed to bring about the institutionalization of a pluralist democratic system.
10.	The work of the countries of the Contadora Group, which enjoys the support of the international community, demonstrates the capacity, imagination and will of the Latin American countries to find their own solutions to their problems without the intervention of outside interests. The advances recorded on 7 September 1984 at the seventh meeting of the Ministers for Foreign Affairs of the Contadora Group and the Central American countries, held at Panama City, demonstrate that by means of dialogue and negotiation it has been possible to identify the principal problems and find formulas of conciliation for their solution. My Government reaffirms its support for the work of the Contadora Group and its hope that a final solution to the conflicts in the region may be found.
11.	Since the last century, Bolivia has recognized the legitimate rights of the people and Government of Argentina over the Malvinas. We express the hope that the Governments of Argentina and the United Kingdom will resume negotiations and work to find a just and honourable solution, I should like to mention once again our concern at the deployment of nuclear weapons in the islands.
12.	My country views with satisfaction the beginnings of the application of the Torrijos-Carter treaties which have restored to Panama its sovereignty over the Canal Zone. We hope that the provisions of the treaties will be complied with faithfully within the scheduled timetable.
13.	Bolivia is the epicentre of political and social movements that are sweeping the continent. The rugged terrain of its mountains is swept by the winds of geopolitical storms, the drug traffic and the economic crisis. Against this background, the dramatic epic of the building of democracy among the Latin American peoples is being played out.
14.	In October 1979, the General Assembly of the Organization of American States [OAS\ stated that "it is in the permanent interest of the hemisphere to find an equitable solution whereby Bolivia would acquire sovereign and useful access to the Pacific Ocean". This categorical assertion can be explained only by recognition of the fact that the war of 1879 brought about an artificial breach in Bolivia's sovereign rights on the Pacific Ocean, altered the continental equilibrium and introduced elements of tension and mistrust which threaten peace in the hemisphere.
15.	In another statement in the same Assembly, on the occasion of the centenary of the Pacific war, I pointed out that not only was that war unjust but also that it was an historical error, because it severely limited the continental role which properly belongs to my country as a crossroads between the Pacific and the basins of the Amazon and the Plata. The land-locked status forced on Bolivia created an atmosphere of tension which was most dangerously manifested in the arms race unleashed in the zone, which has just in the last decade swallowed up a sum amounting to almost $25 billion and at the same time placed barriers on the path to harmonious and fruitful economic co-operation between countries which were born to be complementary but which have ended up artificially separated by an historical error which must be corrected.
16.	The consequences for the economic and political development of Bolivia have been still more serious. It has drained the natural resources of a territory five times as large as that of Belgium and deprived it of access to the riches of the sea along a coastline of 450 kilometres. It has limited sovereign access by my country to the Pacific ports and its traditional routes for foreign trade and placed it in an unacceptable situation of dependency vis-a-vis other Powers. It has increased the cost of Bolivia's external trade with an invisible customs toll which is estimated at approximately 35 per cent of the total of its imports and exports, because of the amount of losses, the delays and the mishandling of goods. In truth, the lack of a coastline is in itself a genuine cause of economic lag, as is shown by the circumstance that countries without their own access to the sea occupy the lowest places on the scale of development in Africa, Asia and Latin America.
17.	In the case of Bolivia, this geographical seclusion involves an additional psychological factor, since to this temporary land-locked status must be added the feeling of isolation and mistrust resulting from an unjust war. This circumstance makes a clear difference between the situation of my country and those which for other reasons of international justice are seeking free transit and access to the sea. It is for this reason that the non-aligned countries stress the "inalienable right" of Bolivia to recover sovereign access to the Pacific Ocean, since there is a universal doctrine to the effect that conquests brought about by force are not legitimate.
18.	It is my hope that this description will help members of the Assembly to have a better under-standing of the unswerving determination of my country to return to the sea with the same rights of sovereignty as those which it possessed at the time it gained its independence. There has never been any doubt as to what Bolivia seeks in its demand for access to the sea, although the dynamism of international relations has several times modified the context in which its demand has been made, almost always to the detriment of its national interest.
19.	Recently, the constitutional Government of President Hernan Siles Zuazo, based on the popular will, brought forward a process of internal consultation from which emerged a national consensus to put an end to the enclosed position of my country between the Andes Mountains, the high plains and the Amazon jungle.
20.	These objectives can be summed up in the statement that Bolivia must recover its own useful and sovereign coasts and ports on the Pacific, linked to the country by a sovereign and useful land route which would guarantee the effective continuation of the territorial status and make it possible to bring together all the geographical attributes which would finally make Bolivia a country linking the great South American basins and not merely the scene of confrontation of conflicting interests.
21.	Before thinking of the concept of territorial compensation, which cannot be sustained in the light of juridical precedent and the universal principles of equity, we venture to remind the Assembly that the solution to this problem would liberate resources designed for unproductive and senseless purposes of war and open the door to broad and beneficial integration and economic complementarity between countries which are rightly known as sisters, something that has been lost on a far-distant battlefield.
22.	There can be no substitute for the restoration of the sovereign status of a coastal state. All transit facilities and other advantages which depend on the will of outside entities will not be sufficient, because they would be nothing more than palliatives which would obscure the real and fundamental solution of the problem inherent in the fact that Bolivia is a land-locked country.
23.	Within the framework of these premises, my country is ready to continue its appeals to the American countries in the OAS to embark upon direct negotiations with the parties concerned within the inter-American system and under the auspices of the President of Colombia, Mr. Belisario Betancur, whose Pan-American and noble-minded initiative deserves the sincere gratitude of the Bolivian people.
24.	My country believes that, following the long experience of frustration and disappointment, it would be possible in this way to create appropriate conditions to bring about serious and practical negotiations in keeping with the rights, interests and expectations of the countries concerned. It is along that path that we shall find the hoped-for solution for a "stable peace," as called for in the 1979 OAS resolution. It is along that path that we shall find a lasting settlement to the age-old Pacific conflict.
25.	As this war and its distressing consequences involve Bolivia, Chile and Peru, it is logical that its solution should include and benefit those nations, within the framework of legal treaties and precedents on the subject, so that we can achieve an agreement that "will take into account the rights and interests of the parties involved", according to a paragraph in the resolution the OAS unanimously adopted in November 1983.
26.	There can be no doubt that the road to peace is understanding, based on good faith a *d the clear political willingness to resolve the difficulties separating our peoples. Bolivia is once again ready to engage in dialogue with a view to having its rights respected, because it has always relied on peaceful methods to solve international disputes.
27.	For a long time now, the domino theory in conflicts has been accepted. Perhaps the time has come to restore the domino of peace hypothesis, according to which the solution to one conflict is likely to facilitate ending others. This is the hope of my country during these crucial years. This may be the contribution that the indomitable will of my people will make to the international community, following up on Panama's earlier admirable example. The control of drug trafficking and the consumption of drugs is today another challenge which jeopardizes the life and health of our peoples and the stability of democratic institutions.
29.	Traditionally, the fight against this form of crime has focused on the producing countries. Following that logic, the cheapest and most effective method is to eliminate illegal cultivation and to prevent the processing of drugs by using control programmes and punitive measures in producing countries. Nevertheless, since production in fact responds to demand, the heart of the problem is in the purchasing countries. At least in so far as concerns Bolivia, this conclusion is supported by indisputable cultural and historical evidence. It must be recalled that in the Andean countries the innocent use of the coca leaf is as old as their civilizations themselves, without drugs being a factor of social degradation.
30.	Furthermore, it is also clear that most of the earnings generated by this illegal activity remain in the consuming countries and, to a less degree, with the intermediaries, increasing the wealth and scope for action of organized crime. The producers receive a very tiny fraction of those earnings, as is the case with most exports from the developing world.
31.	Consequently, the elimination of the real roots of this problem requires some rethinking with regard to concepts and operating methods. It should be said that a genuine solution is the responsibility of the international community, but that the principal contribution must come from the consumer countries, which possess the necessary financial and technical resources to fight this scourge with any hope of success.
32.	As is well known, drug trafficking operates through a complex international structure. Production, processing, transport, financing, adulteration, marketing and consumption are all phases of an illegal activity vertically and horizontally integrated. The developing countries that produce drugs and allow them to pass through their territories are once again dependent links in this chain. Other countries determine how they are produced and for what reason.
33.	It is clear that isolated national action will not be successful given this intricate network criss-crossing economic regions, various kinds of activity and political and social strata, if there is no co-ordinated, centralized and concerted effort internationally.
34.	Another aspect of this matter is that we must take into account that any action against drug trafficking should not be restricted to purely punitive measures. Although that is an indispensable element of any overall strategy, it r of fundamental importance to offer development alternatives to the peasants and sectors of the population subsisting on the production and processing of drugs; their backs are against the wall owing to poverty and marginality. We must also replace sub rosa and illegal economies being developed within this international drug trafficking network and resulting in grave and profound distortions in the development of producer countries.
35.	It will not be in punitive measures but in economic and social development that we shall find the social and politically valid answer to deal with this problem radically.
36.	My country has suffered tragically from the presence of this criminal activity and its social, economic and political consequences. The constitutional Government of President Siles Zuazo has confronted this challenge within the context of a profound economic crisis and the tremendous difficulties caused by the transition from dictatorship to democracy.
37.	Indeed, the Bolivian people first overthrew an illegitimate Government born in the very bowels of drug trafficking. A few weeks later, in the exercise of its legitimate attributes, it ordered the armed forces and police to occupy extensive zones of the tropical areas and to destroy the drug-producing centres. Plans for integrated rural development in these areas have been drawn up which will make it possible for the peasants there to rely on an adequate social infrastructure and to consolidate profitable, legitimate and stable economic activities.
38.	For Bolivia, the fight against drug trafficking is a moral obligation and a practical imperative. The constitutional Government will be unswerving in its efforts to punish all those involved in those illicit activities. Nevertheless, the Bolivian effort will remain inadequate if the need for concerted international action is not followed up—an appeal which President Siles Zuazo made in November 1982, at the Assembly's thirty-seventh session.
39.	In this spirit and on the initiative of my country, Argentina, Brazil, Colombia, Ecuador, Peru and Venezuela, on 1 October this year, approved the New York Declaration against Drug Trafficking and the Illicit Use of Drugs, in which it is resolved to request the United Nations to convene a specialized conference—which we hope will be held in Bolivia—to examine and find a solution for the various aspects of this criminal activity from a global standpoint, which in the Latin American view is an essential pre-condition for success in the task being undertaken today.
40.	The concatenation of various factors has caused two, almost continuous, world recessions: the first in the middle of the 1970s and the second at the beginning of the 1980s. For Latin America, this phenomenon was manifested in a gradual reduction in its gross national product, the acceleration of the inflationary process and the loss of its purchasing power on external markets owing to the constant decline in the terms of trade.
41.	Latin America today has a per capita gross national product similar to what existed seven years ago, with an increase in consumer prices that in 1983 reached 130 per cent and with a decrease in the terms of trade of 38 per cent from 1977. Consequently, the region has found itself obliged to reduce its imports to a dangerous level, a fact which is even more serious when we consider that since 1983 Latin America has become a net exporter of capital. In fact, whereas in 1981 it had received a net transfer of real resources from abroad, this process was reversed in 1983, when an amount of $30 billion was transferred abroad.
42.	If we add to this the burden of its foreign debt, the servicing of which requires resources that are more limited today than ever, we may conclude that the economic crisis in Latin America needs priority treatment, calling not only for the solutions required by the existing situation, but also for medium- and long-term measures.
43.	The case of Bolivia is characteristic of the crisis affecting the region. Its economy is suffering from an unprecedented contraction, which is seen in a drop in per capita national income of 30 per cent over the past biennium; runaway inflation, which in 1983 rose to an annual figure of about 300 per cent, and a doubling of the level of unemployment over the past few years.
44.	The efforts of the Government of Bolivia to cope with this grave situation have met with obstacles caused by the high level of the foreign debt, unfavourable terms of trade, reduction in the volume of exports, and a sharp decline in essential imports needed for the normal functioning of the country's economic system. For example, the terms of trade worsened by 10 per cent in the last quarter, imports fell by 45 per cent in 1983, and the decline in exports, in the period between 1976 and 1983, reached 35 per cent.
45.	As regards the social situation, the picture is tragic, showing a drastic deterioration in the living conditions of broad sectors of the population, large elements of which are underfed, while others are virtually starving. Social indicators of malnutrition, infant mortality and life expectancy, among others, are some of the most critical on the continent.
46.	In these circumstances, social and political conflicts are becoming ever more acute, and the demands of the population in this regard are becoming intransigent. Consequently, we are witnessing increasing difficulty in carrying out the programme of economic recovery, and the stability of the democratic process itself is at risk.
47.	President Siles Zuazo, at the beginning of his term of office, said in his statement to the General Assembly, in November 1982, that the constitutional Government had inherited a country mortgaged to the hilt and suffering from an acute economic crisis, factors that would require tremendous sacrifices from the Bolivian people in order gradually to restructure and improve the country's economy.
48.	Through daily sacrifices, the people of Bolivia are contributing to the restructuring of the national economy. Nevertheless, the international community must also contribute its understanding so that together we can overcome this overwhelming crisis. The sacrifices required of most of the population are of such a nature that they cannot go on much longer unless at the same time we witness signs of hope and real economic recovery.
49.	Adjustment programmes established by the Government have revealed its sense of responsibility. Nevertheless, the fact that they have not been developed in a consistent way shows that there are disturbing factors of a social and political nature, and indicates also the need for accelerated and prompt support on the part of the international community in order to neutralize these negative factors which make it impossible to carry out the programme without recourse to force or political repression, which would be contrary to the democratic spirit of President Siles Zuazo.
50.	We have a long way to go in order to restructure the economy and place it on a sound, dynamic footing in both the public and the private sector. For this we need new resources, appropriate technology and administration.
51.	In this context, the problem of servicing the external debt has assumed particular political and social relevance, since it has only given rise to the need for further sacrifices and placed heavier demands on the weak economies of the region.
52.	It would appear that it is still not understood that the burden of all this economic adjustment on the Latin American peoples can only lead to a worsening of the crisis, the impoverishment of regional societies, the paralysis of its productivity, and social violence. Nor would this be likely to improve its capacity to repay the external debt.
53.	For this reason, President Siles Zuazo has always pointed out the need for Latin America to combine forces to enter into a political dialogue with the creditor countries, since the consequences of the external indebtedness clearly transcend purely financial and technical aspects and call for global definitions with regard to financing and international trade. In this way, the creditor countries and the international banks would assume part of the costs of adjustment proportionate to their share of the responsibility for the creation of the problem of the indebtedness of Latin America and its consequences. Without doubt, this is the true spirit of the Cartagena Consensus and the Mar del Plata Communique.
54.	The extraordinarily difficult circumstances of its present economy led to the Government of Bolivia's decision to postpone temporarily servicing part of its external debt. Although this decision seems isolated within the present international context, it will be quite common in the near future to see other countries at a level of development similar to our own also finding it impossible to comply with their obligations. The solution, however, is not to be found in sanctions, which would be counter-productive, as well as unjust, but in helping them to restore their production, which would also have a favourable effect on creditor countries. Such reactivation requires fresh input in order to promote exports of both traditional and new products. Bolivia has the necessary resources to cover its present obligations and to improve the standard of living of its people, but in the absence of domestic savings it urgently requires external financing in order to transform its goods into exportable resources.
55.	These are the facts on which we should focus the co-operation of the international community, including, of course, private banks and multilateral financing organizations. On the basis of this philosophy, it will be possible to find a constructive solution to a problem which, approached in the traditional way, could generate only adverse consequences for the development of the Latin American countries and the stability of the international economic order.
56.	The wave of democracy passing over the continent from the Rio Grande to Tierra del Fuego is more vigorous than ever. One by one, the American peoples have reaffirmed their right to live in freedom. One by one, authoritarian regimes have given way to representative governments born of the will of the people. This process is so widespread and strong that one may fail to recognize its depths and tend to overlook its consequences and risks. Of course, this is not a neatly simultaneous change from military to civilian Governments, as has so often occurred in the past. What we are witnessing is a profound historical change which has its roots in alterations of the economic and social structure of South America in the last 50 years.
57.	In the 1930s, the great depression overthrew the old oligarchic, feudal and backward republic, opening the way to a civilian and military populism which, although there were differences of nuance, modernized Latin American societies through agrarian reform, industrialization, substitution of imports, direct participation of the State in economic activity, and the mobilization of the broad masses of the people in the towns and countryside.
58.	In this way, a new productive and social structure was established in Latin America, both urban and sophisticated, but at the same time with tremendous differences in standards of living and wealth: a throbbing and vital society, but a profoundly unjust one; nations with vast internal imbalances, subject to an oppressive international system; countries with significant human, natural and technological resources which, nevertheless, remained isolated, cut off from one another but dependent on others.
59.	Throughout much of that period, we were able to perceive the contradiction that arose between an open and participative social and economic structure and an increasingly authoritarian and paternalist political system. Democracy ceased to be just a word and became a banner. In fact, it fully reflected the real needs of society and thus mobilized millions of people, filling the streets and prisons of America with heroes and martyrs.
60.	Finally, as occurred half a century ago, a vast international recession exhausted the possibilities of the neo-liberal economic model and caused the collapse of authoritarian regimes, leaving the way open to the fuller, though still disorderly, democratic process which Latin America is now experiencing. It is a process which clearly is substantially different from the formal and oligarchical democracy of old. It poses new and complicated challenges to the thinking and political organization of the continent. In fact, within the framework of classic democratic values, of respect for human rights, individual freedom and subjection to the law, we must integrate within the machinery of participation and political decision-making new, emerging social strata born of the process of modernization, urbanization and agrarian reform.
61.	In the case of Bolivia, this is undoubtedly a difficult task, fraught with tension because of the upsurge of new protagonists that have won their right to participate at the price of their blood, and because of unprecedented forms of regional presence that are contrary to the classic modes of social, economic and political organization.
62.	It is therefore indispensable to renovate political doctrine and practice in order to include, in the appropriate institutional forms, new social protagonists and structural levels of active representation of the mass of the peoples in the economic, social and political decisions affecting the life of the community and the State.
63.	From those considerations stem certain aspects of the concept of democracy: economic democracy, through the strengthening of the system of a mixed economy resting on the relative balance of power between the public and private sectors and the explicit recognition of the guiding role of the State in the planning of the national economy; regional democracy, in the sense that it is absolutely indispensable to open up imaginative and valid forms of administrative decentralization and local government that will reflect the new realities and make it possible to take full advantage of the potential human and natural resources, now wasted within our countries; social and cultural democracy, through the rooting out of all forms of racial and economic discrimination and the establishment of methods that will ensure health, education, housing and equal opportunities for all the people; and political democracy, based on respect for the opinions of others and rejection of the old practice of clients and patrons, opening up, finally, a real opportunity for the vast majority of the peoples in the field of political decision-making.
64.	These are the challenges that history has placed before the peoples of Latin America, including those of my own country. President Siles Zuazo's Government and the People's Democratic Unity must build a democratic, pluralistic system that respects individual freedom and human rights, in the midst of profound social upheavals and the gravest economic crisis of the century, of the distorting and perverse effects of the drug traffic, and of the apparent indifference of the great Powers to the plight of the peoples of the third world. When one observes this struggle in all its magnitude, it is difficult to resist a deep, ambivalent feeling of fear and hope; for we see between the shade and the light of the struggle the vague, still imprecise, outlines of the new society that this generation is building at a heroic stage of Latin American history.
